DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 1-4, 6, 7, 9, and 13 are objected to because of the following informalities:
In claim 1, line 5: “middle section” should apparently read --a middle section--.
In claim 2, line 2: “lower section” should apparently read --the lower section--.
In claim 3, line 1: “upper section” should apparently read --the upper section--.
In claim 4, line 2: “upper section” should apparently read --the upper section--.
In claim 6, line 2: “outer segment” should apparently read --an outer segment-- and “transition segment” should apparently read --a transition segment--.
In claim 7, line 1: “curvature shape” should apparently read --a curvature shape--.
In claim 9, line 2: “the curvature” should apparently read --the curvature shape--.
In claim 13, line 1: “inner segment” should apparently read --the inner segment--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 4, 16, 22, and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "the rear" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the front wall" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claims 22 and 23 each recite the limitation "the stent" in line 1.  There is insufficient antecedent basis for this limitation in the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 and 24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Copps (U.S. No. 9,937,019 B1).
Regarding claim 1, Copps discloses an IPD for positioning in a patient’s mouth for radiation therapy planning and treatment (Abstract; Figs. 1, 14), the device comprising: an engagement member 102/402 configured to engage structure within a patient’s mouth during radiation planning and/or treatment, wherein the engagement member includes an upper section 104/404, a lower section 108/408 and a middle section extending from and between the upper and lower sections, whereby the upper, middle, and lower sections together form walls of a bite block and define an opening 132/416 for receiving and positioning a tongue of the patient (col. 6, line 57 – col. 7, line 9; col. 9, line 66 – col. 10, line 11; e.g., the middle section is a portion of the device between the upper and lower sections), and a handle 118/418 extending from the engagement member to enable a user to grasp the IPD for introducing and removing it from the patient’s mouth (col. 6, lines 24-28).
Regarding claim 2, Copps discloses that the upper section has a portion that extends beyond the length of the lower section so as to function as a displacement stent for the patient’s tongue, thereby limiting movement of the patient’s tongue (Figs. 5, 16; the upper section extends beyond the lower section).
Regarding claim 3, Copps discloses that the upper section is configured as an arc shape (Figs. 1, 14; many curved/arced portions).
Regarding claim 4, Copps discloses that the upper section includes an annular channel 106/406 positioned toward the rear of the upper section for the maxilla or teeth of the patient to engage (Figs. 1, 14; curved channel that engages with the teeth).
Regarding claim 5, Copps discloses that the upper section defines an arc shape wall of a single diameter (Fig. 1; several curved/arced walls with a single diameter).
Regarding claim 6, Copps discloses that the upper section includes an inner segment (e.g., the inner wall of channel 106), an outer segment (e.g., the outer walls of channel 106), and a transition segment between the inner and outer segments, thereby transitioning between the inner and outer segments (e.g., the connecting portion between these walls).
Regarding claims 7 and 8, Copps discloses that the inner segment has a curvature shape having a first diameter and the outer segment has a curvature shape having a second diameter, wherein the first and second diameters are different values (Fig. 1; the inner wall forms a semi-circle with a different diameter than the semi-circle formed by the outer wall).
Regarding claim 9, Copps discloses that the transition segment has a curvature shape opposite to the curvature shape of the inner and outer segments (Fig. 3; the top of the inner and outer walls has a convex curvature shape, while the transition segment transitioning from the flat horizontal portion into the vertical portion of the inner wall has a concave curvature shape).
Regarding claim 10, Copps discloses an IPD for positioning in a patient’s mouth for radiation therapy planning and treatment (Abstract; Figs. 1, 14), the device comprising: an engagement member 102/402 configured to engage structure within a patient’s mouth during radiation planning and/or treatment, wherein the engagement member includes an upper wall 104/404, a lower wall 108/408 and a first side wall (any of the numerous non-horizontal walls) extending from and between the upper and lower walls, whereby the upper, middle, and first side wall form the top, bottom and rear walls of a bite block, respectively (col. 6, line 57 – col. 7, line 9).
Regarding claim 11, Copps discloses that the upper wall comprises an inner segment 106, an outer segment 114, and a transition segment 112/132 between the inner and outer segments, whereby the outer segment functions as a stent for displacing a tongue of the patient (col. 9, line 66 – col. 10, line 12).
Regarding claim 12, Copps discloses that the transition segment is configured to function as a front wall that defines the bite block along with lower and side walls (col. 9, line 66 – col. 10, line 12).
Regarding claim 13, Copps discloses that the inner segment includes an annular channel for the maxilla or teeth to engage (col. 6, line 66 – col. 7, line 2).
Regarding claim 14, Copps discloses a handle 118/418 extending from the engagement member to enable a user to grasp the IPD for introducing and removing it from the patient’s mouth (col. 6, lines 24-28).
Regarding claim 15, Copps discloses that the outer segment extends outwardly from the lower wall (Fig. 3).
Regarding claim 16, Copps discloses a second side wall 413 extending from and between the upper and lower walls, whereby the second side wall forms the front wall of the bite block (Fig. 13).
Regarding claim 17, Copps discloses that the second side wall includes an opening configured to receive a patient’s tongue (Fig. 15; curved opening).
Regarding claim 18, Copps discloses a displacement stent 416 extending from the second side wall.
Regarding claim 19, Copps discloses that the lower wall includes a plurality of index ridges, thereby enabling a patient to position a lower jaw of the patient to a desired position (col. 8, lines 36-60).
Regarding claim 20, Copps discloses an IPD for positioning in a patient’s mouth for radiation therapy planning and treatment (Abstract; Fig. 14), the device comprising: an engagement member 402 configured to engage structure within a patient’s mouth during radiation planning and/or treatment, wherein the engagement member includes an upper wall 404, a lower wall 408 and first and second side walls 413/416 extending from and between the upper and lower walls, whereby the upper, middle, and first side wall form top, bottom, front and rear walls of a bite block, respectively, and a handle 418 extending from the engagement member to enable a user to grasp the IPD for introducing and removing it from the patient’s mouth (col. 14, line 34 – col. 15, line 44).
Regarding claim 24, Copps discloses that the first side wall includes an opening for receiving a tongue of the patient (Fig. 15; curved opening can receive a tongue).

Claims 20-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fischer et al. (U.S. Pub. No. 2004/0033468 A1; hereinafter known as “Fischer”).
Regarding claim 20, Fischer discloses an IPD for positioning in a patient’s mouth for radiation therapy planning and treatment (Abstract; Figs. 1, 2; capable of being so used), the device comprising: an engagement member 10 configured to engage structure within a patient’s mouth during radiation planning and/or treatment, wherein the engagement member includes an upper wall 30, a lower wall 32 and first and second side walls (e.g., 26/28) extending from and between the upper and lower walls, whereby the upper, lower and first and second side walls form top, bottom, front, and rear walls of a bite block ([0043]), and a handle 24 extending from the engagement member to enable a user to grasp the IPD for introducing and removing it from the patient’s mouth ([0051]).
Regarding claim 21, Fischer discloses a displacement stent 14 extending from the first side wall ([0043]).
Regarding claim 22, Fischer discloses that the stent extends vertically with respect to the engagement member, thereby displacing a patient’s tongue laterally (Figs. 1, 2).
Regarding claim 23, Fischer discloses that the stent has a curved shape (Figs. 1, 2; curved portions).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Podmore (U.S. Pub. No. 2014/0053851 A1), Ogilvie et al. (U.S. Pub. No. 2011/0126840 A1), Houle (U.S. Pub. No. 2008/0255498 A1; Figs. 68-70), Yu (U.S. No. 9,629,972 B1), Scarberry et al. (U.S. Pub. No. 2001/0047805 A1), Nelson et al. (U.S. No. 6,244,865 B1), and Kulick (U.S. Pub. No. 2002/0139375 A1) each teach IPDs capable of being using during radiation planning and treatment that comprise bite blocks and openings for positioning the tongue of a patient.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THADDEUS B COX whose telephone number is (571)270-5132. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M. Sims can be reached on (571)272-7540. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/THADDEUS B COX/Primary Examiner, Art Unit 3791